Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 1/4/2022, that cancelled claims 2-4, 6, 8, 20-21, 24-49 and 53-71, and added claims 72-81, is acknowledged.  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/4/2022 is acknowledged.
Claims 1, 5, 7, 9, 22-23, 50-52, 72-81 are examined on the merits herein.
Priority
	The instant application claims priority to PCT/US2017/048943, filed 8/28/2017.
Specification
The disclosure is objected to because of the following informalities: The amendment to the specification filed 2/28/2020 states “This application is a national stage entry of International Patent Application No. PCT/US2017/048943, filed August 28, 2019.”  However, PCT/US2017/048943 was filed on August 28, 2017 and the instant application was filed on 2/28/2020. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




This judicial exception is not integrated into a practical application because merely reciting the composition as a pharmaceutical composition does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generically link the product of nature to a particular technological environment.  The instant specification states, “the term ‘pharmaceutical composition’ refers to a composition provided herein with a pharmaceutically acceptable excipient” and states that “the term ‘pharmaceutically acceptable’ refers to a material, such as an excipient or diluent, which does not abrogate the biological activity or properties of the of the compound or composition” (page 4 of the instant specification).   
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of α-terpinolene, terpinen-4-ol and α-terpineol in a molar ratio of about 1: (about 2.15 to about 3.65):(about .22 to about 0.65) is not different from that naturally occurring in the leaves of japonica leaf.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (PTO-892, 11/4/2021).
Cheng teaches the chemical composition and antitermitic activity of Cryptomeria japonica leaf essential oil (title).
The following chemical composition is taught comprising α-terpinolene, terpinen-4-ol, α-terpineol and α-terpinene (Table 2, pg. 354).  In particular, terpinolene comprises .62% of the hydrodistillation and has a molar mass of 136.23, terpin-4-ol comprises 2.01%  of the hydrodistillation and has a molar mass of 154.25, and α-terpineol comprises 0.23% of the hydrodistillation and has a molar mass of 154.25.  Thus, while the prior art does not specifically teach the claimed molar ratio, by using the molar masses, the mole percentages and mole ratios were calculated to be 1:1.86: 0.32.   
 

    PNG
    media_image1.png
    387
    491
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 22-23, 50-52, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2013/0158127 to Sergere (PTO-892) in view of de Groot (PTO-892).

Sergere ‘127 teaches tea tree oil (TTO) derivatives for cosmetic and pharmaceutical use (paragraphs 21 and 51).  
Exemplified below are four compositions of ISO tea tree oil derivatives.  Each batch was analyzed by gas chromatography coupled to a flame ionization detector (paragraph 49).  

    PNG
    media_image2.png
    146
    412
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    303
    438
    media_image3.png
    Greyscale


	Terpinen-4-ol at 42% is about 52.5%, since “about is meant to encompass variations of +/-20%” (page 2 of the instant specification).   
Terpinene-4-ol may range from 30-48% according to the ISO standard, but ‘127 teaches a range of 50-85% (paragraph 21).  α-terpineol may range from 1.5-8% according to the ISO 
Sergere ‘127 teaches that the pharmaceutically effective amount of the TTO derivatives must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators (paragraph 91).
	While Sergere ‘127 teaches compositions comprising α-terpinolene, terpinen-4-ol, α-terpineol, it differs from that of the instantly claimed invention in that it does not teach α-terpinolene in an amount that meets the molar ratio of claim 1 or in an amount of about 19.6%, and does not exemplify about 52.5 Agc% terpin-4-ol and about 9.2 Agc% α-terpineol.
	de Groot teaches that tea tree oil is known for its pharmaceutical application as bactericidal, antiviral, antifungal and more (p. 129-130).  
de Groot teaches that plant species have several chemotypes and that within a population of one plant species with the same morphological features, groups exist with different compositions of their secondary plant products.  The oils produced from the various chemotypes are qualitatively similar, but there are major differences in the quantities of chemicals.  A specific chemical may be absent or present in trace quantities in one chemotype and may be the dominant component in concentrations of 50% in another (pg. 130).   
de Groot teaches that terpinolene can range from 0-60% in chemotypes of tea tree oil (pg. 130, Table 1).   
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify tea tree derivatives of Sergere ‘127 as comprising about 52.5 % terpinen-4-ol and about 9.2 % α-terpineol, to arrive at the instantly claimed composition amounts and molar ratio.  One of ordinary skill in the art would have been motivated to exemplifyterpinen-4-ol and α-terpineol in these amounts, with a reasonable expectation of success, because Sergere ‘127 teaches that terpinen-4-ol can range from 50-85% and that α-terpineol can range from 2-12%, in order to reduce the cytotoxicity of tea tree oil derivatives and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
	It is noted that 19.6 Agc% α-terpinolene, 52.5 Agc% terpinen-4-ol and 9.2 Agc% α-terpineol is a molar ratio of 1: 2.43: 0.43.

Claims 74-82 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2013/0158127 to Sergere (PTO-892) in view of de Groot (PTO-892) as applied to claims 1, 5, 7, 9, 22-23, 50-52, 72, 73 above, and further in view of US PG Pub No. 2016/0361261 to Carpanzano (PTO-892).
	Sergere ‘127 and de Groot are applied as discussed in the above 35 USC 103 rejection.
	Sergere ‘127 teaches tea tree oil derivative compositions in preparations such as powders, tablets, dispersible granules capsules, solutions, suspensions and emulsions suitable for oral ingestion or injection (paragraph 98).
Administration of the tea tree oil derivative can be alone as the active ingredient or as an active ingredient in combination with pharmaceutically acceptable carriers, diluents, adjuvants and vehicles.  Administration can be oral, subcutaneous, intramuscular, and more (paragraph 92).  
Pharmaceutically acceptable carriers, diluents, adjuvants and vehicles refer to inert, non-toxic solid or liquid fillers, diluents or encapsulating material not reacting with the active ingredients of the invention.
	While Sergere ‘127 and de Groot teach a pharmaceutical composition comprising α-terpinolene, terpinen-4-ol and α-terpineol in combination with pharmaceutically acceptable 
Carpanzano ‘261 teaches an excipient which can be used to manufacture tablets containing oily active ingredients such as oily drugs, and pharmaceutical compositions containing the same (abstract).  The excipient consists of microcrystalline cellulose and a silicate based adsorbent carrier for an oily active ingredient.  
	Microcrystalline cellulose is considered to exhibit superior compressibility and disintegration properties (paragraph 19).  Carpanzano ‘261 teaches an improved microcrystalline cellulose excipient which has improved capability to absorb oily active ingredients and improved compressibility which allows for the tableting of an oily active agent (paragraphs 25 and 129).  
	Carpanzano ‘261 teaches that antiviral, antifungal, and antibacterial agents are classes of drugs that can be used with the microcrystalline cellulose excipient (paragraphs 138 and141).  
	It would have been prima facia obvious to one of ordinary skill in the art, prior to the filing date of the instantly claimed invention, to substitute the carriers of  Sergere ‘127 and de Groot with the microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the carriers of Sergere ‘127 and de Groot with the  microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, with a reasonable expectation of success, because Carpanzano ‘261 teaches microcrystalline cellulose and silicate-based adsorbent carriers as having improved capability of absorbing oily active ingredients, as having improved compressibility which allows for the tableting of an oily active agent, and as being moldable to fit into a particular area in an environment of use.  Furthermore, it is prima facie 
	Moreover, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to exemplify the pharmaceutical compositions of Sergere ‘127 and de Groot as comprising 75-80% of the composition of claim 1, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the pharmaceutical composition of Sergere ‘127 and de Groot as comprising 75-80% of the composition of claim 1, with a reasonable expectation of success, because Sergere ‘127 teaches that pharmaceutical compositions comprising the active ingredient of the tea tree oil derivative can be administered alone as the active ingredient, which would be a composition comprising 100% active ingredient, or as an active ingredient in combination with pharmaceutically acceptable carriers, diluents, adjuvants and vehicles, and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622